OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
As stated in the Per Curiam opinion of the Appellate Division, petitioner has not established that respondent’s denial of her application for a permanent school psychologist license lacked a rational basis. Accordingly, the lower courts properly refused to substitute their judgment for those of public officials in charge of the educational system (see, Morley v Arricale, 66 NY2d 665, 666-667; Matter of Pell v Board of Educ., 34 NY2d 222).
We find no merit in petitioner’s contention that she was arbitrarily deprived of an opportunity to qualify for a license under temporarily amended Chancellor’s regulation C-286 because of respondent’s purported delay in informing her of the denial of her license.
*675Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.